CM/ECF-GA Northern District Court                                      https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?259026128376698-...
                       Case 1:19-cr-00302-JPB-CMS Document 43 Filed 11/19/20 Page 1 of 1




                                                     1:19-cr-00302-JPB-CMS
                                                        USA v. Hontiberos
                                                      Honorable J. P. Boulee

                                     Minute Sheet for proceedings held In Open Court on 11/19/2020.


              TIME COURT COMMENCED: 1:15 P.M.
                                                                     COURT REPORTER: Penny Coudriet
              TIME COURT CONCLUDED: 1:40 P.M.
                                                                     COURT INTERPRETER: Sandra Bravo
              TIME IN COURT: 00:25
                                                                     DEPUTY CLERK: Brittney Walker
              OFFICE LOCATION: Atlanta

         DEFENDANT(S):               [1]Orlando Bueno Hontiberos Present at proceedings
         ATTORNEY(S)                Nicholas Joy representing USA
         PRESENT:                   Jonathan Melnick representing Orlando Bueno Hontiberos
         PROCEEDING
                                    Sentencing Hearing(Sentencing Hearing Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:               Sentencing hearing held as to Orlando Hontiberos. Defendant and Defense
                                    Counsel consented to having sentencing via Zoom. There were no objections to
                                    PSR by the Government or Defendant. PSR was adopted by the Court to which no
                                    objection was raised. Court presented guideline calculations and sentencing
                                    options. Defense counsel spoke on Defendant's behalf. Defendant spoke on his
                                    own behalf. The Court advised Defendant of his right of allocution. The sentence
                                    was pronounced. See J&C for details. The 3553 factors and appeal rights were
                                    given by the Court.
         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                                 11/19/2020, 2:46 PM
